The State of




                          Fourth Court of Appeals
                                San Antonio, Texas
                                      October 20, 2015

                                    No. 04-15-00594-CR

                                   Bo Jett LITTLETON,
                                         Appellant

                                             v.

                                THE STATE OF TEXAS,
                                      Appellee

                 From the 290th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014CR10770
                         Honorable Melisa Skinner, Judge Presiding


                                      ORDER
       Debra Jimenez’s Notification of Late Record is GRANTED. The reporter’s record is due
on or before November 18, 2015.


                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of October, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court